Citation Nr: 0335175	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  97-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear pain condition, to include as due to an undiagnosed 
illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal condition, initially claimed as a sore 
throat, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder 
condition, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1986 until 
January 1993.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Nashville, Tennessee.

During the course of this appeal, the claims file has been 
transferred to the RO in Atlanta, Georgia.

In correspondence dated in January 1998, the veteran raised 
the issue of entitlement to service connection for hearing 
loss and for a back condition.  As those issues had been 
finally denied in a rating decision dated August 1993, the 
issues are more appropriately characterized as requests to 
reopen those claims.  The RO has not adjudicated such 
requests, and the Board therefore refers it back to the RO 
for appropriate action.

The issue of whether new and material evidence exists to 
reopen a claim of entitlement to service connection for a 
skin condition service, and the issues of service connection 
for a left shoulder condition, fatigue and weight loss, to 
include as due to an undiagnosed illness, will be addressed 
in the REMAND, following the ORDER in this decision.  


FINDINGS OF FACT

1.  In an unappealed August 1993 rating decision, the RO 
denied service connection for an ear pain condition.

2.  The evidence added to the record subsequent to the August 
1993 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In an unappealed August 1993 rating decision, the RO 
denied service connection for a sore throat condition.

4.  The evidence added to the record subsequent to the August 
1993 rating decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied entitlement 
to service connection for an ear pain condition is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the August 1993 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for an 
ear condition have been met.  38 U.S.C.A. §§ 5108, 7105, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2003).

3.  The August 1993 rating decision which denied entitlement 
to service connection for a sore throat condition is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

4.  The evidence received subsequent to the August 1993 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
gastrointestinal condition (initially claimed as a sore 
throat) have been met.  38 U.S.C.A. §§ 5108, 7105, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).


I.  New and material-ear pain condition.

In April 1993, the veteran raised a claim of entitlement to 
service connection for an ear pain condition, as the result 
of an undiagnosed illness.  That claim was considered by the 
RO in an August 1993 rating decision.  

The evidence of record in August 1993 included the veteran's 
service medical records.  Such evidence showed treatment for 
ear pain caused by otitis media in January 1988.  The service 
medical records also revealed treatment for ear pain caused 
by sinusitis in May 1988.  Right ear pain was additionally 
noted in treatment records dated January 1992 and April 1992.  
However, multiple in-service physical examinations showed the 
veteran's ears to be normal.

Based on the evidence as described above, the RO concluded 
that the veteran did not have any chronic ear pain and the 
claim was denied.  The veteran filed a notice of disagreement 
in September 1993 and a statement of the case was issued in 
May 1994.  However, the veteran never perfected the appeal 
and the August 1993 determination became final.   38 U.S.C.A. 
§ 7105 (West 2002).  

In March 1995, the veteran sought to reopen his claim of 
entitlement to service connection for an ear pain condition.  
In a February 1996 rating decision, the RO denied that 
request.  The veteran disagreed with that determination and 
initiated an appeal.  

It is noted that, in the February 1996 rating decision, the 
RO appeared to consider the veteran's ear claim on the 
merits.  However, due to the finality of the August 1993 
decision, the veteran's claim of entitlement to service 
connection for an ear pain condition is appropriately framed 
as a claim to reopen.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Thus, regardless of the RO's actions, the Board 
must determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in August 1993 includes treatment records 
dated in August 1997 from Kaiser Permanente which reflect 
complaints of an ear infection, with bleeding in both ears.  
As such evidence reveals ear treatment not otherwise 
established by the evidence associated with the claims file 
at the time of the last final rating decision in August 1993, 
it is "new" within the meaning of 38 C.F.R. § 3.156(a).  

In addition to being new, the evidence added to the record 
since August 1993 must also be material in order for the 
veteran to succeed in his request to reopen this claim.  
Here, the newly received evidence indicates post-service 
treatment for a disorder of the ears.  Moreover, as 
previously noted, ear complaints were raised during active 
duty.  Thus, the facts are suggestive of a causal 
relationship between current symptomatology and service.  As 
such, it is appropriate to find that the post-August 1993 
submissions bear directly and substantially upon the specific 
matter under consideration, making them "material" under 
38 C.F.R. § 3.156(a).   

Accordingly, the Board finds that the evidence received 
subsequent to the RO's August 1993 denial, considered in 
conjunction with the record as a whole, is new and material 
and serves to reopen the claim for service connection for an 
ear condition.

Having reopened the veteran's claim, the Board must next 
consider the merits of the appeal.  However, as will be 
discussed in the REMAND, further development is required 
before a determination on the issue of service connection may 
be adjudicated.  

II.  New and material-gastrointestinal condition, initially 
claimed as a sore throat.

In April 1993, the veteran raised a claim of entitlement to 
service connection for a sore throat condition, as the result 
of an undiagnosed illness.  That claim was considered by the 
RO in an August 1993 rating decision.  

The evidence of record in August 1993 included the veteran's 
service medical records.  Such evidence showed sporadic 
complaints of a sore throat in January 1988 and November 
1991.  Regarding gastrointestinal symptomatology, the service 
medical records revealed complaints of nausea and diarrhea in 
April 1992.  Such records did not demonstrate a chronic sore 
throat or chronic gastrointestinal problems.  Indeed, 
multiple in-service physical examinations contained normal 
findings.

Based on the evidence as described above, the RO denied the 
claim.  The veteran filed a notice of disagreement in 
September 1993 and a statement of the case was issued in May 
1994.  However, the veteran never perfected the appeal and 
the August 1993 determination became final.   38 U.S.C.A. 
§ 7105 (West 2002).  

In March 1995, the veteran sought to reopen his claim of 
entitlement to service connection for a sore throat 
condition.  In a February 1996 rating decision, the RO denied 
that request.  The veteran disagreed with that determination 
and initiated an appeal.  

It is noted that, in the February 1996 rating decision, the 
RO appeared to consider the veteran's throat claim on the 
merits.  However, due to the finality of the August 1993 
decision, the veteran's claim of entitlement to service 
connection for a sore throat condition is appropriately 
framed as a claim to reopen.  As previously described, this 
is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Thus, regardless of the RO's 
actions, the Board must determine whether new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in August 1993 includes medical records 
reflecting occasional complaints of a burning sensation in 
the throat, and diagnostic procedures that showed chronic 
pharyngitis, gastroesophageal reflux, a patulous lower 
esophageal sphincter, dysphagia, and a hiatal hernia.  

In sum, the above evidence suggests the veteran's in-service 
complaints could have been an early manifestation of his 
subsequently diagnosed disabilities.  Therefore, the evidence 
submitted subsequent to that date is "new" within the 
meaning of 38 C.F.R. § 3.156(a), and bears directly and 
substantially upon the specific matter under consideration 
and should be regarded as "material."   

Accordingly, the Board finds that the evidence received 
subsequent to the RO's August 1993 denial, considered in 
conjunction with the record as a whole, is new and material 
and serves to reopen the claim for service connection for a 
gastrointestinal condition, initially claimed as a sore 
throat.  

As with the claim regarding an ear disability, further 
development is required before a determination on the issue 
of service connection for a gastrointestinal disability may 
be adjudicated.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an ear condition is 
reopened, and to this extent, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
condition, initially claimed as a sore throat, is reopened, 
and to this extent, the appeal is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, on the issues of entitlement to 
service connection for fatigue and for weight loss, to 
include as due to an undiagnosed illness, the veteran was 
never sent a letter apprising him of the specific evidence 
needed to substantiate those claims and whether he or VA was 
responsible for obtaining such evidence.  As such, the VA's 
duty to notify has not been satisfied as to those claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the ear, gastrointestinal disorder and left 
shoulder and skin claims, the veteran was appropriately 
informed of the evidence that he needed to submit and of VA's 
development activity.  Such notice appeared in a May 2003 
letter from the RO.  Furthermore, the May 2003 letter 
properly informed the veteran that he had one year to submit 
additional evidence to substantiate his claim in accordance 
with Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) and Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  However, it 
is noted that one full year has yet to elapse from the date 
of the letter.  It is further observed that the veteran has 
not waived his right to submit additional evidence in support 
of his claims.  Therefore, adjudication of the issues 
addressed in the May 2003 letter is not appropriate at this 
time.  

With regard to the duty to assist, the Board finds that 
further development is required as to the veteran's claim of 
ear pain.  Specifically, the claims file reveals post-service 
treatment for an ear condition in 1995 and 1997.  However, no 
further treatment is indicated.  It should be ascertained 
whether the veteran sought additional ear treatment since 
August 1997 and if so, such records should be obtained.  
Additionally, if continued treatment for an ear condition is 
established, then the Board finds that a VA examination would 
be useful to clarify all current diagnoses and to address the 
etiology of such impressions.  

Further development is also necessary with respect to the 
veteran's weight loss claim.  The claims file contains a July 
1998 opinion from a VA caregiver, which failed to find a 
causal relationship between the veteran's weight loss and his 
digestive disorders.  The VA physician then suggested that 
the weight loss might have related to decreased food intake 
as secondary to depression.  However, the VA physician did 
not address the question of whether this may be a 
manifestation of an undiagnosed illness.  As this would be 
critical to the success of the veteran's claim, a VA 
physician should again attempt to express an opinion on this 
matter.

Finally, the Board also finds that a medical opinion 
regarding the veteran's gastrointestinal condition would be 
useful in the adjudication of this appeal.  In this vein, it 
is observed that while the claims file reveals a current 
disability, there is no opinion of etiology addressing 
whether there exists a causal relationship to active duty.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  In 
particular, the veteran should be advised 
of his rights and obligations under the 
VCAA with respect to the claims regarding 
fatigue and weight loss for which no such 
notice appears in the current record.  

2.  Contact the veteran and ask him to 
identify any treatment for an ear 
condition subsequent to August 1997.  
After obtaining any necessary 
authorization, attempt to procure any 
documents specified.  Any negative search 
should be clearly indicated in the claims 
file.  

3.  If additional development reveals 
continued treatment for an ear condition, 
schedule a VA examination of his ears.  
All necessary tests should be conducted 
and all current diagnoses should be 
specified.  If no diagnoses can be 
identified and subjective complaints 
exist, the examiner should state whether 
the veteran has an undiagnosed illness.  
Furthermore, if a current diagnosis does 
exist, the examiner should comment as to 
whether it is at least as likely as not 
that such current ear disability relates 
to active service and in particular, the 
ear complaints noted therein.  The claims 
file must be reviewed in conjunction with 
the examination.

4.  Schedule the veteran for a VA 
gastrointestinal examination.  The 
examiner should identify all current 
diagnoses and should express whether it 
is at least as likely as not that such 
conditions are causally related to 
service and in particular, whether the 
in-service complaints of sore throat, 
nausea and diarrhea were the early 
manifestations of current disability.  
All necessary tests should be conducted 
and the claims file should be reviewed in 
connection with the examination.  This 
examiner should also offer an opinion as 
to whether the veteran's weight loss is 
due to clinically known diagnosis or is a 
manifestation of a chronic disability 
resulting from an undiagnosed illness, or 
some other cause.  

5.  Upon completion of the above, the 
issues on appeal should be re-
adjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



